ResponCourt, New York County, entered August 2, 1977, granting defendant’s motion to fix arrears in alimony and support, for judgment thereon and for a wage assignment and counsel fee, unanimously modified, on the law and on the facts, to reduce the repayment of arrears to the rate of $25 weekly. As so modified, the order is affirmed, without costs and without disbursements. In the light of appellant’s ability to pay, we consider the rate of payment of $100 per week as fixed by Special Term to be excessive to the extent indicated. Concur—Kupferman, J. P., Birns, Silverman, Fein and Markewich, JJ.